Name: Commission Regulation (EC) NoÃ 962/2007 of 14 August 2007 amending Regulation (EC) NoÃ 996/97 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 02062991
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  foodstuff
 Date Published: nan

 15.8.2007 EN Official Journal of the European Union L 213/6 COMMISSION REGULATION (EC) No 962/2007 of 14 August 2007 amending Regulation (EC) No 996/97 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular the first subparagraph of Article 32(1) thereof, Whereas: (1) Commission Regulation (EC) No 996/97 (2) provides for the opening and administration, on a multi-annual basis, of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91. (2) The first paragraph of Article 8 of Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (3) provides that import licences should not be valid after the last day of the import tariff quota period. (3) In order to align the provisions of Regulation (EC) No 996/97 to those in Regulation (EC) No 1301/2006, Regulation (EC) No 996/97 was amended by Regulation (EC) No 568/2007, in particular by deleting the provision concerning the period of validity of import licences. (4) Since Article 3 of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector (4) provides that import licences shall be valid 90 days from their date of issue, it is necessary to clarify in Regulation (EC) No 996/97 that licences should be valid until the end of the import tariff quota period. (5) Regulation (EC) No 996/97 should therefore be amended accordingly. (6) In order to ensure that the import licences issued for the import tariff quota period from 1 July 2007 to 30 June 2008 are valid until the end of that import tariff quota period, it should be provided that this amendment applies as from the quota period starting on 1 July 2007. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 In Article 2 of Regulation (EC) No 996/97, the following paragraph 3 is added: 3. By way of derogation from Article 3 of Regulation (EC) No 1445/95, import licences shall be valid until the end of the import tariff quota period. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply to import licences issued as from the quota period starting on 1 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 144, 4.6.1997, p. 6. Regulation as last amended by Regulation (EC) No 568/2007 (OJ L 133, 25.5.2007, p. 15). (3) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (4) OJ L 143, 27.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 586/2007 (OJ L 139, 31.5.2007, p. 5).